Citation Nr: 0913193	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee 
patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to September 
1993. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.  The claims file was subsequently transferred to 
the RO in Montgomery, Alabama. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159 (as amended) and 3.326(a) (2008).  

The Veteran indicated, in his July 2005 notice of 
disagreement, that he had been obtaining treatment for his 
knee at the Capitol City Rehab Plus. He additionally 
mentioned this treatment facility in his March 2006 
substantive appeal.  Further, at a March 2008 decision review 
officer (DRO) hearing, he again stated that he was receiving 
treatment for his knee at the Capital City Rehab Plus in 
Montgomery, Alabama.  It appears from the record that an 
attempt to obtain these records has not yet been made by the 
VA. 

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate 
release, obtain medical records from 
Capitol City Rehab Plus in Montgomery, 
Alabama, documenting the Veteran's 
treatment for his left knee. If no 
records are found, the file must clearly 
document that fact.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

